DETAILED ACTION
Status of Claims:
Claims 1-7 and 9-11 are pending.
Claims 1, 2, 5, 6 and 9-11 are amended.
Claim 8 is canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. The applicant argues that Fabiyi does not teach a conduit providing fluid communication between an outlet of the biosolids manipulation device and the inlet of the dewatering device and an oxidant treatment zone within the conduit. This argument is not persuasive because in addition to the dewatering device 27 Fabiyi additionally teaches a thickener 80 (dewatering device) in the conduit leading from the biosolids manipulation device to the oxidant treatment zone (see para. 0046, fig. 6). The claims do not require that the dewatering device is downstream of the oxidant treatment zone. Additionally, Fabiyi teaches in an alternative embodiment (see fig. 5) that the same conduit is used to lead from the biosolids manipulation device to the oxidant treatment zone as the waste activated sludge line 26. Therefore, it would have been obvious to one skilled in the art to modify the embodiment of figure one with the  separate conduit for the activated sludge line leading to the dewatering device (see fig. 1) with the embodiment of figure 5 and use only one conduit for both lines 28 .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 10:
	Line 8 states “subjecting the digested sludge to dosing…” it is not clear if this is intended to refer to the concentrated digested sludge or if the dosing is required before the concentrating.  Claim 11 is indefinite as it depends from claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabiyi et al (US 2008/0105614).

Regarding Claim 1:

	Fabiyi does not explicitly teach a dose rate between 25 and 200 parts per million of the waste stream or a 30 second complete mixing. Fabiyi further teaches that the dose rate is adjustable based on the desired treatment (see para. 0059). Therefore, one skilled in the art would have found it obvious to adjust the dose to between 25 and 200 part per million in order to control the treatment in the system. “[W]here the general conditions of a claim are disclosed 
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). Given that the prior art mixing time range of 10 to 60 seconds overlaps the claimed range of less than 30 seconds a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a mixing time within 30 seconds (see in re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.)

Regarding Claim 2:
	Fabiyi teaches the system of claim 1, wherein volumetric dimensions of said oxidant treatment zone and said dose rate is such to achieve substantially complete mixing of the oxidant within 10 seconds (see para. 0038).

Regarding Claim 3:
	Fabiyi teaches the system of claim 1, wherein said chemical oxidant is chlorine dioxide, ozone (see para. 0039), and combination thereof.

Regarding Claim 4:
	Fabiyi teaches the system of claim 3, wherein said chemical oxidant is chlorine dioxide. Fabiyi does not explicitly teach chlorine dioxide, however the claims are directed to a system, 

Regarding Claim 5:
	Fabiyi teaches the wastewater treatment system comprising: a headworks (pre-processing device 16) for receiving raw sewage wastewater having biosolids; a biological treatment station (wastewater treatment reactor 20) that is in fluid communication with said headworks; a clarifier (clarifier 22) in fluid communication with the headworks for concentrating biosolids from the raw sewage wastewater (see para. 0028, fig. 1), wherein upon being subject to the biological treatment station and clarifier, the wastewater is converted to waste activated sludge (WAS) having a targeted biosolids content; a dewatering device (dewatering device 27) having an inlet (see fig. 1, para. 0028); a first conduit for transporting WAS away from the clarifier and into the inlet of the dewatering device (waste activated sludge line 26) and a conduit (RAS line 28) comprising an oxidant treatment zone (oxidation reactor 30) (see para. 0029, fig. 1); and a chemical oxidant feed device (ozone generator 44) in fluid communication with said first conduit so as to dose chemical oxidant and said treatment zone (see para. 0031), wherein upon being subjected to the treatment zone the WAS is converted into a treated biosolid sample; wherein said targeted bio solids content is 05.-5 weight percent of the WAS. The biosolids content is a process step, not a structural limitation. In system claims the prior art only needs to teach method limitations to the extent that the prior art system 
	Fabiyi does not teach the waste activated sludge line and the RAS line in the same conduit in the embodiment of figure 1. Fabiyi further teaches the waste activated sludge line and RAS line as part of the same conduit in the embodiment of figure 3 (see fig.3).
	It would have been obvious to one skilled in the art to modify the embodiment of figure 1 of Fabiyi to use a single conduit for both the waste activated sludge line and RAS line, as show in figure 3, because it is the simple substitution of one known exit line from a clarifier with another known exit from a clarifier, obviously resulting in the waste being treated by both an oxidant treatment zone and a dewatering device, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). 

Regarding Claim 6:
	Fabiyi teaches the system of claim 5, wherein said targeted biosolids content is 1-3 weight percent. The biosolids content is a process step, not a structural limitation. In system claims the prior art only needs to teach method limitations to the extent that the prior art system would be capable of the same result. In the instant case as the same treatment devices are disclosed in the prior art as the instant invention the same biosolids concentration is possible.


	Fabiyi teaches the system of claim 5, wherein the clarifier is downstream of the biological treatment station (see fig, 1, para. 0028).

Regarding Claim 9:
	Fabiyi teaches the system of claim 5, further comprising a second conduit for transporting the concentrated treated biosolid sample from the dewatering device (conduit form dewatering deice to storage and line from dewatering device 27 to unit 29) (see para. 0005, fig. 1).

Regarding Claim 10:
	Fabiyi teaches the method of treating primary wastewater to produce Class B biosolids, the method comprising subjecting the primary wastewater to anaerobic or aerobic digestion to produce digested sludge (treatment in wastewater treatment reactor 20) (see para. 0028); introducing the digested sludge into a clarifier configured to produce a concentrated digested sludge from the digested sludge (clarifiers 22 ) (see para. 0028) and to output the concentrated digested sludge through an outlet of the clarifier (see fig. 6); and subjecting the digested sludge to dosing of chemical oxidant in a treatment zone through which the concentrated digested sludge flows (treatment in plug flow reactor 30) (see para. 0031) from the outlet of the clarifier and into an inlet of a dewatering device (sludge thickener 80) (see fig. 6, para. 0046), wherein the dose rate is adjustable and substantially complete mixing of the oxidant within 10 to 60 seconds of dose delivery in the treatment vessel; wherein the primary wastewater is not 
	Fabiyi does not explicitly teach a dose rate between 25 and 200 parts per million of the waste stream or a 30 second complete mixing. Fabiyi further teaches that the dose rate is adjustable based on the desired treatment (see para. 0059). Therefore, one skilled in the art would have found it obvious to adjust the dose to between 25 and 200 part per million in order to control the treatment in the system. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). Given that the prior art mixing time range of 10 to 60 seconds overlaps the claimed range of less than 30 seconds a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a mixing time within 30 seconds (see in re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.).

Regarding Claim 11:
	Fabiyi teaches the method of claim 10. Fabiyi does not explicitly disclose a biosolids content as a weight percentage in the treatment zone. However, the biosolids content is a result of the treatment, therefore as the same method as claimed by the applicant is made obvious by Fabiyi the same biosolids content is obvious. Therefore, it would have been obvious . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/2/2022